t c memo united_states tax_court estate of robert e cartwright deceased dorothy g cartwright executrix petitioner v commissioner of internal revenue respondent docket no filed date john m youngquist and donald l feurzeig for petitioner cynthia k hustad and elaine l sierra for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that the estate of robert e cartwright petitioner had a deficiency in federal_income_tax of dollar_figure for robert e cartwright decedent owned dollar_figure percent of the stock of the law firm of cartwright slobodin bokelman borowsky wartnick moore harris inc csb a subchapter_c_corporation csb bought life_insurance which paid dollar_figure to csb upon decedent’s death csb paid that amount to decedent’s estate after concessions the issues for decision are whether the life_insurance_proceeds were paid to decedent's_estate solely to redeem his csb stock as petitioner contends or partly for his csb stock and partly for any claims for cases or work in process as respondent contends we hold that dollar_figure of the payment was for decedent's csb stock and the remainder was for any claims for cases or work in process whether the part of the payment which was made for any claims for cases or work in process is income_in_respect_of_a_decedent under sec_691 we hold that it is section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure at the request of csb which request neither party opposed we sealed parts of the transcript and certain documents which were admitted into evidence findings_of_fact some of the facts have been stipulated and are so found dorothy g cartwright lived in california when she filed the petition a decedent decedent was born on date he earned his bachelor of science degree with honors from the university of california at berkeley in and his law degree with honors from the boalt hall school of law university of california in decedent was admitted to practice law in california in he concentrated his practice in personal injury and products liability law he authored articles in professional journals and coauthored several treatises on products liability law b decedent's law firm in decedent and several others started a law firm they incorporated the firm of cartwright saroyan martin sucherman inc csb as a professional_corporation under california law csb's office is in san francisco csb has always been a subchapter_c_corporation decedent was csb's majority shareholder and chairman of the board until he died csb's shareholders were attorneys licensed to practice law in california a shareholder could sell his shares only to an existing csb shareholder unless the other shareholders consented to a sale in the shareholders’ agreement described in par c below csb set the price of the stock very low and did the law firm had different names from to it was named cartwright slobodin bokelman borowsky wartnick moore harris inc when decedent died we refer to the firm as csb even though its name occasionally changed not consider its value this was done to give new shareholders an incentive to stay with the firm and to produce business decedent and several other shareholders paid dollar_figure per share shareholders who joined csb after paid dollar_figure and dollar_figure per share csb specialized in personal injury law csb earned contingency fees based on the amount awarded to a client in each case under csb's client contingency fee arrangement the client paid fees only if money was obtained by settlement or a judgment csb advanced the out-of-pocket costs for cases settled before trial csb deducted costs and then took one-third as attorney's_fees and gave two-thirds to the client for cases that went to trial csb deducted out-of-pocket costs took percent as attorney's_fees and gave percent to the client csb paid a salary to each associate and shareholder csb did not pay dividends each year csb distributed any money not needed for operating_expenses as bonuses to the associates and shareholders csb's shareholders met to decide how much of the profits each shareholder would receive csb paid bonuses based on each attorney's contribution to csb there was no formula to calculate each shareholder's bonus compensation and bonuses were not set based on how many shares each shareholder owned csb calculated its contingency fees differently for medical malpractice cases than for other contingency fee cases associates received referral fees but shareholders did not if an associate brought a case to csb ie was the source attorney he or she would get percent of csb's fees after the first dollar_figure csb kept records showing who brought each case to csb and showing which attorney had a right to receive fees c csb's shareholders agreement csb's shareholders executed a shareholders’ agreement the agreement on date under the agreement csb agreed to buy a deceased shareholder's interest in csb and pay the shareholder's widow3 or estate the following amounts the amount the deceased shareholder paid for his stock a share of the amount of any earned but unpaid corporate profits or dividends the amount of any earned but unpaid salary of the deceased shareholder the amount of any incurred expenses or loans unreimbursed to the shareholder twenty-five percent of the net amount received by csb after the shareholder's death for cases the deceased shareholder brought to csb ten percent of the net amount csb received on cases pending when the shareholder died which came to csb the agreement uses the term widow not surviving_spouse because of the csb firm name or which were brought by an associate twenty-five percent of the net amount received during the years after the shareholder’s death from business clients who the deceased shareholder brought to csb one-half of the proceeds of life_insurance bought by csb on the life of the deceased shareholder to apply towards the amounts listed in -7 above article iv of the agreement provides for the buyout of the interest of a shareholder who dies retires becomes disabled or is expelled the agreement grants a lien to the deceased shareholder's widow for the amount of the percentages listed in the agreement of fees earned on cases for which the deceased shareholder was entitled to be paid shareholder h greig fowler fowler left csb in date under the agreement csb owed fowler dollar_figure for his share of csb's retained earnings when he left the firm plus the amount he paid for his stock csb and fowler agreed in date that csb would pay him dollar_figure for his stock dollar_figure per share and for any claims he had against csb arising out of his employment by csb fowler agreed to reimburse csb for any client costs it advanced and to pay csb percent of the net fees he recovered on any case he took with him in shareholder lowell sucherman sucherman left csb under the agreement csb owed sucherman dollar_figure for his share of csb's retained earnings when he left the firm plus the amount he paid for his stock csb offset what it owed sucherman under the agreement by the costs it advanced on cases that he took with him and paid him dollar_figure about dollar_figure per share sucherman agreed to pay csb percent of the net fees he recovered on any of the cases he took with him d the amendment providing payment for decedent's interest in csb upon his death the shareholders amended the agreement on date the amendment applied only to decedent decedent's interest in csb consisted of stock and claims to fees earned on cases he brought to csb under the agreement csb would have owed a large amount to decedent's_estate because decedent had brought more than one-half of the pending cases to csb when he died decedent wanted to amend the agreement in to provide enough funds to maintain his widow's standard of living and to make it easier for csb to survive his departure under the amendment csb bought two life_insurance policies on decedent's life from prudential insurance co of america prudential each policy paid a dollar_figure death_benefit csb paid monthly premiums of dollar_figure to dollar_figure for the two policies csb owned and was the beneficiary under the policies the amendment stated that the amount of the life_insurance_proceeds equaled the value of decedent's stock and any claims on behalf of decedent for cases or work in process it also stated that payment of the insurance proceeds extinguished any claims that decedent or his estate might make against csb for his interest in csb and work in process e decedent's death decedent died on date no other csb shareholder had died or retired before decedent decedent lived in the amendment provides in part c in the event of the death of robert e cartwright the proceeds of said policies payable to the corporation will be exclusively used to purchase and acquire from the estate and heirs of robert e cartwright all of mr cartwright's stock in the corporation together with any claim to any cases or work in process that may otherwise be made on behalf of robert e cartwright in this regard the corporation agrees to buy all of said stock and robert e cartwright agrees to sell it the value of said stock and claim in said cases and work in process is hereby fixed as the amount of proceeds of said life_insurance policies any amounts owed to mr cartwright for unpaid salary or expenses will be additionally paid or reimbursed to his estate e all payments from said life_insurance_proceeds when received shall be deposited in a_trust account established for the sole purpose of consummating said purchase and will forthwith be paid to the estate of robert e cartwright and will constitute full and complete compensation to robert e cartwright his estate and heirs of any and all interest in the corporation and work in process and would therefore upon payment of such insurance proceeds extinguish such claims california when he died his widow dorothy g cartwright was appointed executrix of his estate on date in date the following people owned csb stock shareholder ownership percentage number of shares robert e cartwright dollar_figure big_number jack l slobodin dollar_figure big_number robert u bokelman dollar_figure philip borowsky dollar_figure harry f wartnick dollar_figure michael b moore dollar_figure lee s harris dollar_figure dollar_figure big_number the stipulation does not state why the ownership percentages total only dollar_figure percent f the estate’s receipt and tax treatment of the life_insurance_proceeds prudential paid csb dollar_figure from the two life_insurance policies this amount included the dollar_figure death_benefit under each of the two policies and dollar_figure in premium adjustments and interest csb paid dollar_figure to the estate on date sometime after date csb filed a form 1099-misc with the internal_revenue_service reporting that it paid dollar_figure to decedent's_estate in for nonemployee compensation petitioner points out that respondent could have issued a deficiency_notice to csb taking a position inconsistent with respondent's position in this case and upon csb's filing a petition in this court moved to consolidate the two cases see 65_tc_101 the commissioner may take inconsistent positions with different parties to protect the revenue 41_tc_535 affd 352_f2d_466 3d cir we note that continued on date petitioner filed a form_1041 u s fiduciary income_tax return for petitioner did not include the insurance proceeds in its taxable_income petitioner attached a statement to the return which said that the insurance proceeds were consideration for the purchase of decedent's stock in csb in the notice_of_deficiency respondent determined that dollar_figure of the payment was compensation and that petitioner has a deficiency of dollar_figure opinion a whether csb paid life_insurance_proceeds to decedent's_estate solely to redeem his csb stock petitioner contends that the amendment fixed the redemption price of decedent’s stock at dollar_figure million respondent contends that dollar_figure of the insurance proceeds was paid for decedent's csb stock and that dollar_figure was paid for cases or work in process we consider the intent of the parties as shown in their written agreements in deciding whether a payment from a continued we are not required to decide this case consistently with respondent's tax treatment of csb see 396_f2d_983 estate of bette v commissioner tcmemo_1977_404 respondent's position assumes that csb paid dollar_figure million to decedent's_estate csb paid dollar_figure to decedent’s estate dollar_figure of which was for premium adjustments and interest and is not in dispute we treat this as respondent's concession that dollar_figure in addition to dollar_figure was paid to redeem decedent's stock corporation to a departing shareholder is to redeem stock or to compensate for services 69_tc_1049 56_tc_1112 estate of bette v commissioner tcmemo_1977_404 in each of those cases we found that under the agreement the payment from the corporation was made solely for the taxpayer's stock we especially consider a stock price set by the corporation and shareholder if other evidence shows that the price set equals the value of the stock 82_tc_705 we found that the corporation and the shareholder intended for the payment to be solely to redeem the taxpayer's stock thus in deciding whether the dollar_figure million was paid for stock_redemption or work in process or both we begin by considering what csb and decedent intended as shown by the agreement and the amendment the agreement provided a formula to determine the amount to be paid to decedent's_estate but did not specify the amount the amendment fixed the amount of csb’s payment to decedent’s estate csb bought dollar_figure million of insurance because decedent believed his widow would need that amount to maintain her standard of living the purchase of life_insurance helped csb to finance the payment to decedent's_estate helped ensure that csb would survive decedent’s death eliminated the need to account for fees earned on cases decedent brought to csb and ensured that decedent’s widow would receive money promptly after decedent died the agreement stated that a deceased shareholder's estate would be repaid the amount the shareholder paid for csb stock and would be paid any earned but unpaid dividends percent of the net fees csb received on cases or from business clients the shareholder brought to csb and certain other_amounts the amendment stated that the insurance payment was both for decedent's stock and for claims for fees earned on cases decedent brought to csb petitioner argues that the amendment was a buy-sell_agreement that fixed the redemption price of decedent’s csb stock at dollar_figure million petitioner also argues that the parties used the value of csb’s work in process only to measure the payment for decedent’s interest in csb and that doing so does not convert any of that payment to compensation we disagree petitioner's argument overlooks the plain language of the amendment the amendment plainly requires csb to use the insurance proceeds to buy all of decedent’s stock in the corporation together with any claim to any cases or work in process that may otherwise be made on behalf of decedent the amendment also fixed the value of said stock and claim in said cases and work in process as the amount of the life_insurance_proceeds philip borowsky testified that the parties intended that the dollar_figure million payment to decedent’s estate was both to redeem decedent’s csb stock and to compensate decedent for his work in process his testimony was consistent with the plain language of the amendment petitioner contends that csb and decedent agreed that dollar_figure million was an estimate of the value of decedent’s name and reputation ie goodwill to csb we agree that decedent’s name and reputation were very valuable to csb however csb did not pay the dollar_figure million for goodwill csb paid it for decedent’s stock and any claim to any cases and work in process that might otherwise be made on behalf of decedent petitioner argues that the agreement and the amendment which provide that decedent agrees to sell his interest in the singular in csb show that the parties meant that the insurance proceeds were paid solely to redeem decedent's csb stock we disagree the agreement and the amendment show that csb and decedent intended that the payment was both for decedent's stock interest and his interest in fees earned on work in process we conclude that csb's payment of the life_insurance_proceeds to decedent's_estate was for both decedent's csb stock and his claim based on csb’s cases or work in process b whether payments by corporations to departing shareholders are to redeem stock or for other purposes petitioner relies on several cases in which a corporation made payments to a departing shareholder to redeem the shareholder's stock smith v commissioner supra steffen v commissioner supra erickson v commissioner supra estate of bette v commissioner supra petitioner contends that these cases require us to hold that csb’s dollar_figure million payment to decedent’s estate was entirely for decedent’s stock we disagree in each of these cases the shareholders and corporation intended the payment to be for stock the facts are different here unlike the agreements at issue in those cases the agreement here provides that the dollar_figure million payment was for both stock and work in process petitioner treats factual findings in those cases as legal holdings and then asks us to find facts here like the facts found in those cases we discuss these cases in more detail next smith in smith v commissioner supra the taxpayer sold his stock to two other shareholders the stock purchase agreement required the corporation to pay dollar_figure to the taxpayer for his stock and dollar_figure for commissions id pincite two of the shareholders later agreed to pay dollar_figure to the taxpayer for his stock interest id pincite the corporation paid the taxpayer dollar_figure id pincite n the agreement and the form_1099 the corporation issued to the taxpayer described the dollar_figure payment as commissions id pincite we held that the parties meant for the total_payment of dollar_figure to be for stock_redemption because the taxpayer had no right to receive commissions the other shareholders intended to use the corporation's income to buy the taxpayer's stock and the fair_market_value of the stock was about dollar_figure id pincite petitioner argues that the amount of insurance csb bought dollar_figure million is evidence of the fair_market_value of decedent’s stock as in smith we disagree csb bought the insurance policies to pay decedent’s estate dollar_figure million for his stock and any claims for cases or work in process csb and decedent did not choose the amount of the insurance policies because it was the fair_market_value of decedent’s stock they chose it as a price for both decedent's stock and any claim for cases or work in process steffen in 69_tc_1049 a medical corporation paid dollar_figure to redeem the stock of one of its shareholders id pincite in setting that price the corporation considered the value of its accounts_receivable id pincite despite that fact we held that none of the payment was compensation we held that the dollar_figure was paid solely for the taxpayer’s stock id pincite petitioner argues that like the accounts_receivable in steffen the source-attorney fees provision in the agreement was a financing_arrangement by which future csb fees would be used to redeem a retiring or deceased shareholder’s stock we disagree the dollar_figure million payment was for both decedent’s csb stock and any claims for work in process in steffen we found that the corporation paid the taxpayer solely for his stock unlike steffen csb and decedent did not intend to measure the value of decedent’s csb stock solely by the amount of the insurance payment erickson and estate of bette petitioner relies on erickson v commissioner t c pincite4 and estate of bette v commissioner tcmemo_1977_ because in those cases the parties to stock_redemption agreements included unpaid profits in measuring the value of the stock petitioner's reliance is misplaced unlike the agreement in the instant case the written agreements in erickson and estate of bette were solely stock_redemption agreements here as we have stated the agreement provided for payment not only to redeem stock but also for any claims to cases or work in process c csb's ownership of work in process petitioner asserts that under california law work in process is a corporate asset and that shareholders do not own corporate assets such as work in process union bank v anderson cal app 3d cal rptr ct app see 319_us_436 petitioner argues that decedent could not sell work in process on cases he brought to csb and thus he sold only his csb stock petitioner's argument misses the mark respondent does not dispute that work in process is a corporate asset or contend that decedent sold work in process rather respondent points out and we have found that decedent and csb agreed that csb paid dollar_figure million in insurance proceeds both for csb stock and for any claim he had to work in process petitioner points out that sucherman and fowler agreed to pay csb percent of net fees they received on cases they took when they left csb petitioner argues that their agreement to pay fees to csb shows that the csb shareholders did not own an interest in the fees paid on work in process petitioner's argument misses the point the agreement requires a departing shareholder who takes any cases to pay to csb percent of the net fees received from those cases the fact that sucherman and fowler did so is irrelevant to deciding the character of the dollar_figure million payment to decedent's_estate d whether the fact that csb was the beneficiary under the life_insurance policies determines whether the payments to decedent's_estate were to redeem stock or for work in process petitioner argues that under sec_20_2031-2 estate_tax regs 66_tc_861 and estate of clarke v commissioner tcmemo_1976_328 the dollar_figure million in life_insurance_proceeds was a nonoperating asset of csb because csb owned the policies petitioner contends that we should include the insurance proceeds as a csb asset in valuing decedent's stock we disagree first the fact that csb was the beneficiary under the insurance policies does not show whether the parties agreed for the payment to be for stock and for any claim based on work in process second payments to a shareholder employee are not necessarily made to redeem stock merely because the corporation owns property which was paid to the shareholder employee third the insurance proceeds do not sec_20_2031-2 estate_tax regs provides that in valuing stock where actual sales prices and bid and asked prices are unavailable the irs considers the corporation’s net_worth prospective earning power and dividend-paying capacity the regulations state that other factors are also considered such as nonoperating assets including life_insurance policies payable to or for the benefit of the corporation to the extent that the nonoperating assets have not been taken into account in calculating net_worth prospective earning power and dividend- earning capacity affect the value of decedent’s stock because the entire proceeds were paid to decedent’s estate petitioner contends that the buy-sell provision in the amendment established the value of decedent’s stock sec_20_2031-2 estate_tax regs we disagree the amendment fixed the value of decedent’s stock and his claim to cases or work in process petitioner points out that in estate of huntsman and estate of clarke we treated insurance proceeds payable to the corporation as a corporate asset petitioner's reliance on those cases is misplaced in estate of huntsman life_insurance_proceeds were paid to two corporations under a stock_redemption agreement the corporations used percent of the proceeds to redeem a portion of the stock of both corporations from the sole shareholder’s estate used percent for working_capital and kept percent to finance possible additional stock redemptions from the deceased shareholder's estate in valuing the stock we considered the fact that the corporations had a strong cash position because at least one-third of the insurance proceeds could be used for working_capital estate of huntsman v commissioner supra pincite unlike the corporation in estate of huntsman csb paid all of the insurance proceeds to decedent’s estate none of the proceeds could be used as working_capital we said in estate of huntsman that a buyer would not pay more for stock based on the corporation's ownership of life_insurance if the proceeds would be largely offset by the corporation’s liabilities id pincite that is the case here in estate of clarke v commissioner supra we held that in valuing the stock of a corporation the taxpayer’s experts’ erred in not including the insurance_policy on the life of the deceased taxpayer under which dollar_figure was paid to the corporation in estate of clarke the corporation was not required to pay the proceeds to the taxpayer’s estate in contrast in the instant case the life_insurance_proceeds were paid to the corporation but they could not be used for working_capital because they were to be paid to decedent’s estate we conclude that the dollar_figure million insurance proceeds do not increase the value of decedent’s csb stock we also conclude that the fact that csb was the beneficiary of and owned the insurance proceeds does not determine whether csb and decedent agreed that payment was made solely to redeem his stock as petitioner contends or partly to redeem his stock and partly for any claim for cases or work in process as we have found e the value of decedent's csb stock on date petitioner contends that decedent's stock was worth dollar_figure when he died on date respondent contends petitioner computes the value of decedent’s stock as continued that decedent's stock was worth dollar_figure on that date respondent subtracted dollar_figure from the dollar_figure million in insurance proceeds csb paid to decedent’s estate to calculate how much of the insurance payment was not for his stock we agree with respondent because respondent's position is more consistent with both the stock_redemption price stated in the agreement and the value of csb stock independent of that agreement petitioner and respondent each called expert witnesses to give their opinions about the value of decedent’s csb stock expert opinions can aid the court in understanding an area requiring specialized training knowledge or judgment however as the trier of fact the court is not bound by the experts' opinions 304_us_282 the opinions of expert witnesses are weighed according to their qualifications and other relevant evidence anderson v continued follows csb retained earnings present_value of advanced client costs insurance proceeds dollar_figure big_number big_number big_number decedent’s dollar_figure percent share 15-percent control premium value of decedent's csb stock big_number big_number big_number we add dollar_figure to that amount for premium adjustments and interest which were not in dispute see supra note commissioner 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 85_tc_469 respondent's expert was herbert t spiro spiro on date spiro estimated that decedent' sec_71 interest in csb was worth dollar_figure dollar_figure plus the dollar_figure that decedent paid for the stock respondent hired spiro to prepare the appraisal during respondent’s audit of csb's tax_return petitioner’s expert was alan w johnson johnson he estimated that csb stock was worth dollar_figure and that decedent’s dollar_figure percent of that stock was worth dollar_figure respondent’s expert’s analysis and the agreement the dollar_figure million payment was in lieu of the payment decedent’s estate would have received under the agreement the amendment said that the dollar_figure million payment was for both stock_redemption and work in process the amendment did not specify how much of the dollar_figure million was for stock_redemption and how much was for work in process the amendment changed how the agreement was to be implemented by providing for_the_use_of insurance proceeds but did not change the fact that the payment was for stock and any claims to cases or work in process thus to decide how much of the dollar_figure million payment was for decedent's stock and how much was for work in process we will consider how much csb would have paid to decedent’s estate for those amounts under the agreement petitioner does not dispute the appropriateness of using a redemption price established by the parties but argues that the agreed redemption price was dollar_figure million we disagree because as we found above the dollar_figure million payment was for both stock_redemption and any claims for work in process respondent's expert properly considered the agreement and the amendment in contrast petitioner's expert disregarded the agreements spiro concluded that on date csb had retained earnings_of dollar_figure and undistributed pretax earnings_of dollar_figure of which dollar_figure was available to distribute to the shareholders after paying federal and state corporate income taxes spiro added retained earnings and undistributed pretax earnings available for distribution after paying taxes for total retained earnings for csb of dollar_figure spiro multiplied dollar_figure by decedent's dollar_figure percent interest in csb dollar_figure and added decedent’s dollar_figure basis in his stock he concluded that the value of decedent’s shares was dollar_figure thus under the agreement csb would have redeemed decedent’s csb stock petitioner's expert calculated that csb had a lower amount of retained earnings_of dollar_figure we apply respondent's expert's calculation of retained earnings because it is more favorable to petitioner for dollar_figure consisting of a dollar_figure that decedent paid for the stock and b dollar_figure decedent’s pro_rata share of csb’s earned but unpaid profits spiro also applied a 15-percent control premium he concluded that the value of decedent’s csb stock was dollar_figure under the agreement not more than percent of csb’s payment to decedent’s estate would have been for decedent’s csb stock and at least percent would have been for his work in process if we apply those percentages to the dollar_figure million payment not more than dollar_figure of the dollar_figure million insurance proceeds was paid for decedent’s csb stock and at least dollar_figure was paid for his work in process this analysis justifies respondent's position that only dollar_figure was paid to redeem decedent's stock petitioner argues that part of spiro’s report was inadmissible because it included his legal opinion about the meaning of the agreement and the amendment petitioner is sounding a false alarm we do not consider spiro’s legal opinions in deciding this case 966_f2d_443 9th cir 550_f2d_505 2d cir however it is appropriate that spiro disclose the assumptions he made about the rights of csb and decedent under the agreement and the amendment knowing his assumptions helps us to evaluate his conclusions we agree with his assumptions and believe he used the proper analysis to value decedent’s csb stock petitioner points out that spiro did not include csb’s work in process on contingent_fee cases as a csb asset in valuing decedent's csb stock and contends that spiro incorrectly assumed that the shareholders not csb owned the work in process we disagree for the reasons stated above in paragraphs c and d petitioner contends that spiro mistakenly failed to consider client costs advanced by csb in contingent_fee cases as a csb asset 279_us_151 estate of van horne v commissioner 78_tc_735 affd 720_f2d_1114 9th cir 74_tc_540 contingent legal fees by virtue of their contingency are not automatically excluded from the gross_estate rather the contingent nature of the contract bears on the factual question of valuation we disagree spiro’s exclusion of advanced client costs was proper because he estimated the value of decedent’s csb stock under the stock_redemption provisions of the agreement and the amendment finally petitioner contends that spiro erred in concluding that the shareholders’ agreement was followed in the past when shareholders withdrew from csb and points out that mr borowsky testified that shareholders who had left csb before decedent died were not paid based on the shareholders’ agreement but were paid on an ad hoc basis we do not so find based on the record here relating to the departures of fowler and sucherman from csb petitioner’s expert as stated above petitioner’s expert johnson appraised csb at dollar_figure and decedent' sec_71 43-percent interest in csb at dollar_figure johnson used four valuation approaches to estimate the value of csb valuation method estimated value adjusted book_value dollar_figure discounted discretionary cash-flow big_number excess earnings analysis big_number rule_of thumb rule_of thumb big_number big_number to apply the adjusted book_value method johnson considered two assets not included in csb’s books a csb’s reimbursable client expenses ie out-of-pocket costs advanced by csb in contingency fee cases that are reimbursed when the client receives a settlement or judgment award and b csb’s work in process on its contingent_fee cases johnson concluded that csb should treat its reimbursable client expenses as an asset because historically percent of those costs had been reimbursed to csb usually within years he added as an asset of csb a discounted_present_value of these costs of dollar_figure he estimated that the date value of csb’s work in process on contingent_fee cases was dollar_figure johnson also used the discounted discretionary cash-flow ddcf method he considered expenses other than compensation incurred during the 5-year period before date in deciding how to reduce net fees he estimated that base compensation had historically been about percent of csb’s net fees he estimated the amount of discretionary cash available to csb over a 5-year period beginning in and he used as a discount the rate of return on 30-year treasury bonds he estimated the residual_value by capitalizing the estimated cash-flow which he assumed would continue in perpetuity pincite percent he calculated that the present_value wa sec_15 percent to estimate the value of csb generally use of the ddcf method requires assumptions to be made about future revenue operating costs and practice trends to estimate the present_value of future discretionary cash-flow and the future value of the corporation johnson however used actual csb financial data for date to december johnson concluded by considering data for years through that csb had been reimbursed percent of client costs for johnson used the average of csb’s data for and using the ddcf method he valued csb at dollar_figure as of date johnson also analyzed csb’s excess earnings johnson admitted that this method is less reliable than the ddcf method he adjusted csb’s net_income for and to normalize the compensation paid to its attorneys to that paid_by comparable law practices assumed csb had a 12-percent return on equity and capitalized the result pincite percent for goodwill value he then added goodwill to the and book net equity values using this method he concluded that csb was worth dollar_figure in and dollar_figure in johnson applied two versions of a rule_of thumb for valuing csb stock he applied a rule_of thumb which assumes that a firm is worth what it owns plus what it earns pratt valuing small businesses and professional practices johnson admitted that this method is less reliable than the ddcf method he started with book_value as of date he added a goodwill element of percent of csb’s average fees for the years before and estimated that the value of csb was dollar_figure for comparison he also added a goodwill element of percent of csb’s average fees for the years before and estimated that csb was worth dollar_figure johnson concluded that csb was worth dollar_figure on date dollar_figure percent of that amount is dollar_figure johnson said that use of a control premium of percent to value decedent’s csb stock would be appropriate but he said that he took a more conservative approach and did not apply a control premium johnson said that by not applying a premium he might be understating the value of decedent’s stock johnson estimated that if he used a 15-percent control premium to value decedent’s stock the value would be dollar_figure petitioner contends that a 25-percent control premium should have been used which would increase the value of decedent’s stock to dollar_figure contrary to johnson’s conclusion we do not think a hypothetical willing buyer would pay anything close to dollar_figure million for decedent’s csb stock csb did not pay dividends decedent could not sell his csb stock without the other shareholders’ consent ownership of csb stock did not entitle the shareholder to any csb earnings or profits there was no relationship between stock ownership in csb and compensation also the nature of csb’s personal injury contingency fee practice was uncertain prior sales of csb stock by fowler and sucherman suggest that decedent’s stock was worth less than dollar_figure about dollar_figure per share csb agreed to pay dollar_figure per share to fowler and dollar_figure per share to sucherman after offsetting for the costs advanced by csb on cases sucherman took with him from csb johnson concluded that decedent’s stock was worth more than dollar_figure per share more than times the value of sucherman’s stock a year earlier the record does not support a finding that decedent’s stock was worth times as much per share as sucherman’s stock petitioner argues that we should use a 25-percent control premium to value decedent’s csb stock citing estate of salsbury v commissioner tcmemo_1975_333 1-percent control premium applied in valuing a decedent’ sec_51 8-percent stock interest in corporation where the decedent controlled the corporation including the ability to elect himself president of the corporation to declare dividends and to set his own compensation johnson said a 15-percent control premium would not be improper although he did not apply one spiro testified that a 15-percent control premium was appropriate we accept the conclusion of the experts that a 15-percent control premium is appropriate here adjusting for a control premium we find that the value of decedent’s stock was dollar_figure conclusion the record amply supports finding a value for decedent’s csb stock equal to or less than that determined by respondent thus using spiro’s appraisal method we value decedent’s csb stock as follows decedent’s initial stock investment amount of earned but unpaid profits as of date big_number dollar_figure multiplied by decedent’s interest in csb decedent’s pro_rata share of csb’s earned but unpaid profits 15-percent control premium respondent’s concession see supra n value of decedent’s csb stock f income_in_respect_of_a_decedent big_number big_number big_number big_number big_number sec_691 provides in pertinent part as follows sec_691 inclusion in gross_income general_rule --the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent sec_691 and its predecessor sec_126 of the internal_revenue_code_of_1939 were enacted to accomplish the general purpose of the internal_revenue_code that a tax should be paid on all income and that death should not rob the united_states of the revenue which otherwise it would have had linde v 213_f2d_1 9th cir remanding 17_tc_584 the statute does not define the term income_in_respect_of_a_decedent sec_1_691_a_-1 income_tax regs provides b general definition in general the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing his taxable_income for the taxable_year ending with the date of his death petitioner argues that the dollar_figure million payment to decedent’s estate is not income_in_respect_of_a_decedent under sec_691 petitioner’s position parallels petitioner’s contention rejected above that the dollar_figure million payment was made exclusively to buy decedent’s csb stock respondent concedes that the payment to decedent’s estate is not income_in_respect_of_a_decedent to the extent that it was paid to buy decedent’s stock thus we need decide only whether the dollar_figure csb paid to decedent’s estate in lieu of any claim for work in process is income_in_respect_of_a_decedent petitioner contends that there is no income_in_respect_of_a_decedent from the sale of stock to the corporation when the shareholder dies because the sale occurs after the shareholder's death see sec_1_691_a_-2 example income_tax regs petitioner argues that none of the csb payment to decedent’s estate is taxable to petitioner as income_in_respect_of_a_decedent because csb’s shareholders had no right to earnings beyond salary or to bonuses until yearend when the officers decided how to divide csb’s profits csb paid referral fees only to outside attorneys and associates not to csb shareholders and csb owned its cases and work in process petitioner’s arguments do not take into account the fact that the payment to decedent’s estate was set at dollar_figure million pursuant to a written_agreement between csb and decedent and was made because decedent performed services for csb such as bringing cases to csb csb’s ownership of work in process the rights of other csb shareholders and csb’s practices regarding the payment of referral fees are not dispositive of whether any part of the dollar_figure million payment was income_in_respect_of_a_decedent the dollar_figure million payment from csb was income_in_respect_of_a_decedent to the extent it was not payment for decedent’s csb stock because it was attributable to personal services decedent provided to csb and was payable on his death estate of 186_f2d_313 2d cir payments made voluntarily by a corporation to decedents’ estates upon their deaths in recognition of services to the corporation are income_in_respect_of_a_decedent affg 14_tc_1433 318_fsupp_382 c d cal payments made pursuant to a written_agreement for years to the wife of a deceased employee of a company were income_in_respect_of_a_decedent because the decedent bargained for those payments in exchange for his services affd per curiam 448_f2d_787 9th cir csb agreed to pay insurance proceeds to decedent’s estate because he performed valuable services for csb such as bringing cases and clients to csb a payment for or in recognition of a decedent’s services made after the death of a decedent to his or her estate may be income_in_respect_of_a_decedent even if the decedent had no enforceable right to receive the payment at the date of death estate of bausch v commissioner supra estate of daniel v commissi173_f2d_966 2d cir bonus awarded after the decedent died affg 10_tc_631 petitioner argues that petitioner was entitled to a stepped- up basis of dollar_figure million in decedent’s stock sec_1014 we disagree the basis_of_property in the hands of a person acquiring the property from a decedent is generally its fair_market_value at the date of the decedent's death sec_1014 however sec_1014 does not apply to property which constitutes a right to receive an item_of_income in respect of a decedent under sec_691 sec_1014 thus sec_1014 does not apply to csb’s payment to decedent’s estate to the extent it is income_in_respect_of_a_decedent to reflect the foregoing decision will be entered under rule
